Citation Nr: 1014765	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-09 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and an observer


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

As support for his claim, the Veteran testified at a hearing 
at the RO in February 2010 before the undersigned, also 
commonly referred to as a Travel Board hearing.  During the 
hearing the Veteran submitted additional evidence in the form 
of supporting statements and waived his right to have to RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2008).  
A transcript of the hearing testimony has been included in 
the claims folder.

The Board observes that the Veteran was previously denied 
service connection for posttraumatic stress disorder (PTSD) 
in a rating decision issued in March 1999, which was denied 
because the Veteran did not have a clinical diagnosis of 
PTSD.  The March 2007 rating decision at issue in this appeal 
denied reopening the Veteran's claim for PTSD because the 
Veteran had failed to submit new and material evidence, 
namely a current diagnosis of PTSD.  However, the Board 
recognizes that the Veteran has presented evidence of 
multiple psychiatric disorders, including a current diagnosis 
for bipolar type II disorder and evidence of PTSD symptoms.  

The United States Court of Appeals for Veterans Claims 
recently decided in Clemons v. Shinseki, that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Accordingly, in light of the Court's 
decision in Clemons, the Board has decided to re-characterize 
the issue regarding the merits of the Veteran's claim from 
entitlement to service connection for PTSD to entitlement to 
service connection for a psychiatric disorder.  Clemons v. 
Shinseki, 23 Vet. App. 1, 8 (2009).  

Therefore, the issue of entitlement to service connection for 
a psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


REMAND

To establish entitlement to service connection, there must 
be:  (1) a medical diagnosis of a current disability; (2) 
medical or, in some cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus, i.e., link between an 
in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

In the present case, the Veteran claims his psychiatric 
disorder is due to his active military service, specifically 
his service in Vietnam.  To this extent, the Veteran's 
stressors include 1) watching a fellow soldier jump head 
first out of a 3rd story window during basic training because 
of verbal harassment by commanding officers; 2) physical 
beatings by a Platoon Sergeant while stationed at Camp 
LeJeune, North Carolina; 3) in February 1970, while stationed 
in DaNang, Vietnam, the Veteran survived sniper fire; 4) 
rocket attacks, which killed two children and "maimed" two 
others; and, 5) the accidental shooting death of a fellow 
soldier by a superior officer.  The Veteran's claimed 
stressor concerning the accidental shooting death of a fellow 
soldier is verified, according to military documents.  

In accordance with applicable regulation, VA must provide the 
Veteran a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement of his claim, which is 
proof he has at least one diagnosed psychiatric disorder, 
bipolar type II disorder.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  In the absence this proof, there could be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  His post-service VA 
treatment records and the March 2007 VA compensation 
examination for PTSD show a diagnosis of bipolar disorder and 
symptoms of PTSD, however he does not meet the criteria for a 
diagnosis of PTSD.  Additionally, the VA outpatient treatment 
records show that the Veteran began seeking treatment in 
September 1980 for anxiety and continued to seek treatment 
for psychiatric disorders through January 2008, possibly 
suggesting a continuity of symptomatology.  However, 
additional medical comment is needed to determine the 
etiology of any possibly psychiatric disorders.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
This is especially true since the Veteran's service treatment 
records (STRs) and particularly his May 1971 separation 
examination are completely silent regarding any diagnosis of 
a psychiatric disorders.  

The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination in order to 
evaluate any present mental disorders.  
The examiner should review all pertinent 
medical records in the claims file and a 
copy of this REMAND, and should state in 
the examination report that such review 
was performed.  

The purpose of the examination is to 
determine the nature and etiology of the 
Veteran's current psychiatric 
disorder(s), to include whether PTSD and 
bipolar disorder are present, and, if so, 
whether they are related to any in-
service stressor(s) or his military 
service in general.  

In addition to examining the Veteran, the 
examiner should review his entire medical 
history, to include in-service and post-
service medical reports.  The examiner 
should also reconcile all psychiatric 
diagnoses documented in the Veteran's 
records and provide a current psychiatric 
diagnosis(es).  The examiner should 
utilize THE AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, (4th ed. 
1994) (DSM-IV) in arriving at diagnoses 
and identify all existing psychiatric 
diagnoses.  

With respect to the claimed PTSD, the 
examiner must be provided with a list of 
the in-service stressor(s), the receipt 
of which should be acknowledged in the 
examination report.  The examiner must 
determine whether the Veteran has PTSD 
and, if so, whether any in-service 
stressor(s) found to be established by 
the AMC/RO is sufficient to produce PTSD.  
The examiner should be instructed that 
only the verified events listed may be 
considered as stressors.  If PTSD is 
diagnosed, the examiner must explain how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.

In addition, the examiner should state 
whether it is likely, unlikely, or at 
least as likely as not, that any 
diagnosed acquired psychiatric disorder, 
other than PTSD, found during the 
examination had its clinical onset during 
service or is related to any in-service 
disease, event, or injury.

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  After completing the above actions, 
to include any other development as may 
be indicated by any response received 
as a consequence of the actions taken 
in the preceding paragraphs, the 
Veteran's service connection claim 
should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


